DETAILED ACTION
Claims 1–14 and 16–18 are pending. Claims 1, 6, and 16 have been amended, claims 2–5, 7–14, and 17–18 remain original, claims 15 has been cancelled, and claim 21 is new in the amendment filed by Applicant on November 21st, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
Applicant's amendments to claims 1, 6, and 16  filed on November 21st, 2022 are accepted because no new matter has been entered.
Response to Arguments
Applicant' s arguments on pages 7–8 of the Remarks filed November 21st, 2022, with respect to the rejection of independent claims 1 and 6 under 35 USC §102 in view of Reynolds have been fully considered and are persuasive in view of the amended limitations.
Applicant' s arguments on pages 9 of the Remarks, with respect to the rejection of independent claim 16 under 35 USC §102 in view of Chen, have been fully considered and but are unpersuasive. Amended claim 16 is essentially the same as original claim 18 which was rejected over the combination of Chen and Reynolds. Applicant argues that Chen does not teach the amended limitations, however Reynolds was used to teach the amended limitations.
Claim Objections
Claim 1 is objected to because “sensing data” in “decoding the second decoding signal with the orthogonal codes to generate sensing data sensing data for each of the touch sensors” is repeated twice.
Claim 18 is objected to because it appears to be redundant over amended claim 16 which already comprises the limitations of claim 18.

Claim Rejections - 35 USC § 103
Claims 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Heng-Yin Chen*, USPGPUB 20190163312 A1 (hereinafter “Chen”)* in view of Joseph Reynolds*, USPGPUB 20160306467 A1 (hereinafter “Reynolds”). *previously cited
Regarding claim 16, Chen discloses a touch sensing device for a mutual capacitance touch sensor formed by a reception electrode and a transmission electrode intersecting each other, the touch sensing device comprising: (Fig. 1; para. 19: touch panel 10 has first driving electrodes and second reception electrodes)
a driving circuit configured to supply a pulse signal comprising a high voltage level interval and a low voltage level interval to the transmission electrode; and (Figs. 1-2, para. 20,25: driving circuit 110 supplies a pulse signal determined by the clock using switches SW11-SW14, that produce a driving signal during a first clock period and no driving signal during a second clock period, corresponding to high and low voltage levels, respectively)
a sensing circuit configured to receive a response signal for the pulse signal from the reception electrode, to reverse a part of the response signal, the part corresponding to the high voltage level interval or the low voltage level interval, to convert the response signal into a digital response signal through analog-digital conversion, and to generate sensing data for the touch sensor by using the digital response signal. (para. 28-29,49-50: the sensing circuit samples the response signal, using a reverse integrating circuit, to produce a digitized response signal shown in Figs. 3-4. From para. 51-52, an analog-to-digital converter may be used).
However, however Chen fails to disclose the pulse signal corresponds to a signal coded with a spread spectrum code.
Reynolds teaches an analogous capacitive touch sensing device, 
wherein the pulse signal corresponds to a signal coded with a spread spectrum code and multiple orthogonal codes (Reynolds Fig. 2; para. 17,23-24,27,32: a signal is coded with spread spectrum codes orthogonal to each other- see para. 27 in particular reciting Hadamard codes that are spread spectrum and the codes are substantially orthogonal to each other), and the digital response signal corresponds to a signal decoded with the spread spectrum code and the multiple orthogonal codes (Reynolds Fig. 2 step 204: demodulate response; para. 31: the demodulation is the decoding, which identifies electrical effects, i.e. sensing data signals, produced by a sensed object. The decoding would have decoded the same signals input, corresponding to the spread spectrum and orthogonal codes).
It would have been obvious to one of ordinary skill to apply the known technique of a spread spectrum signal taught by Reynolds to the touch sensor of Chen. According to Reynolds para. 4-5 and 17, this would have helped to improve noise filtering by causing narrow band noise to have a minimal effect.
Regarding claim 17, Chen modified by Reynolds discloses the touch sensing device of claim 16, wherein the sensing circuit reverses a part of the response signal, the part corresponding to the high voltage level interval or the low voltage level interval by using a correlated double sampling (CDS) circuit. (Chen para. 40-41)
Regarding claim 18, Chen modified by Reynolds discloses the touching sensing device of claim 16, wherein the pulse signal corresponds to a signal coded with a spread spectrum signal (Reynolds Fig. 2; para. 17,23-24,27,32), and the sensing circuit decodes the digital response signal with the spread spectrum code to generate the sensing data (Reynolds Fig. 2; para. 31).

Allowable Subject Matter
Claims 1–14 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1–14: Please refer to the previous explanations provided in Sections 33–35 of the Non-Final Office Action mailed on September 7th, 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628